Title: To George Washington from Robert R. Livingston, 10 January 1793
From: Livingston, Robert R.
To: Washington, George



Sir
New York 10th Jany 1793

I do myself the honor to transmit you a copy of the first part of the proceedings of the society for the promotion of agriculture arts & manufactures in this State. Tho this first essay may contain little information that will appear new to you yet I am persuaded that you will not see with indifference any attempt for the improvement of agriculture since its interests are closely connected with the prosperity of the country & distinguished by your patronage & attention. I have the honor to be Sir with the highest respect & essteem Your Most Obt Hum: Servt

Robt R. Livingston

